Exhibit 10.3


June 3, 2009




Mr. Paul E. Avery
16205 Sonsoles de Avila
Tampa, FL 33613


Dear Paul,


As we discussed, effective as of July 1, 2009 (the "Retirement Date"), you will
retire from OSI Restaurant Partners, LLC (the "Company") and your employment
with the Company and its subsidiaries and affiliates will terminate. The purpose
of this letter agreement (the "Agreement") is to confirm the agreement between
you and the Company concerning your retirement from the Company and the related
severance arrangements, as follows:


1.           Retirement; Duties Until Retirement Date. Effective as of the
Retirement Date, your employment with the Company will terminate, and you will
resign from all other positions, offices and directorships that you hold with
the Company, Kangaroo Holdings, Inc. ("Holdings") or any of their respective
affiliates or subsidiaries. From the date first written above until the
Retirement Date, you shall continue to serve as the Chief Operating Officer of
the Company on the terms contained in the Employment Agreement between you and
the Company dated June 14, 2007 (as amended, the "Employment Agreement"). Your
right to receive the benefits under this Agreement is conditioned upon your
continued compliance with the covenants contained in the Employment Agreement
and the fulfillment of your duties thereunder. As of the Retirement Date, the
Employment Agreement shall terminate, except as expressly provided in this
Agreement.


2.           Final Wages and Business Expenses. In accordance with Section 9(a)
of the Employment Agreement, you will receive any base salary earned by you
during the current payroll period, through the Retirement Date, to the extent
not previously paid. You will also be reimbursed for any unreimbursed business
expenses incurred under Section 7 of the Employment Agreement, provided you
submit appropriate substantiation and documentation in accordance with Company
policy. These amounts will be paid to you within thirty (30) days of the
Retirement Date whether or not you accept this Agreement.


3.           Severance Benefits. In consideration of your acceptance of this
Agreement, and subject to (i) your executing a release agreement in the form
attached hereto as Exhibit A (the "Release") that satisfies the condition to
severance benefits under the Employment Agreement and (ii) your continued
compliance with your obligations under this Agreement and under Sections 10, 11,
13 and 27 of the Employment Agreement, the Company will provide you with the
following severance pay and benefits:
 

--------------------------------------------------------------------------------


 
(a)           in satisfaction of its obligations under Section 9(b) of the
Employment Agreement, the Company will provide you with a severance payment
equal to One Million Six Hundred Sixty Eight Thousand Five Hundred and Twenty
Five Dollars ($1,668,525.00), which represents the sum of (i) twelve (12) months
of your base salary at the rate in effect on the Retirement Date and (ii) the
average of the annual bonuses paid to you in respect to the prior three years
(which shall include, for these purposes, 50% of the closing bonus paid to you
in 2007) (the "Severance Payment"); such Severance Payment to be paid to you in
twelve (12) equal monthly installments commencing on the date set forth in
Section 5 below;


(b)           if you elect, as of the Retirement Date, under the Consolidated
Omnibus Budget Reconciliation Act ("COBRA") to continue to participate in the
Company's group medical, dental and vision insurance plans, the Company shall
reimburse you on a monthly basis in arrears for the cost of your portion of the
COBRA premiums with respect to such coverage for eighteen (18) months following
the Retirement Date (such period, the "COBRA Period"); provided that you remain
eligible for such participation under applicable law and plan terms, and
further provided that the Company's obligations hereunder shall terminate on the
date that you become covered under another employer's health, dental and visions
plans (in which case you shall notify the Company of such fact within five (5)
days of so becoming covered);


(c)           if, as of the end of the COBRA Period, you are not covered
under another employer's medical plan and you obtain personal health insurance
coverage at your own expense, the Company shall reimburse you on a monthly basis
in arrears for the cost of your premiums under such coverage, up to a maximum of
$2,400 per month, subject to your providing the Company with such appropriate
documentation or substantiation as the Company may require; the Company's
obligations under this subsection (c) shall terminate on the earlier of the date
that (i) is the eighteen month anniversary of the last day of the COBRA Period
and (ii) you become covered under another employer's health plan (in which case
you shall notify the Company of such fact within five (5) days of so becoming
covered);


(d)           you shall be entitled to an Outback Steakhouse "comp" card for
the remainder of your life, subject to the spending limits that are in effect
with respect to your existing "comp" card as of May 31, 2009; it being
understood that in no event shall any amounts under such "comp" card that are
not used in a calendar year be carried over to any subsequent calendar year; and


(e)           in lieu of any payment pursuant to the Company's bonus program for
fiscal year 2009, you will be entitled to receive a pro-rata annual bonus in
respect of the 2009 fiscal year, based on the 2009 bonus plan approved by the
Compensation Committee of the Board of Directors of the Company, as amended on
or about May 5, 2009 and without giving effect to any further amendments that
may be made after the Retirement Date, such pro-rata bonus to be determined by
 

--------------------------------------------------------------------------------


 
multiplying the annual bonus that is earned for such year, based on actual
performance, by a fraction the numerator of which is the number of months
(including partial months) you were employed during such year (which shall be
six (6)) and the denominator of which is twelve (12). Any bonus payment under
this subsection (e) shall be paid in a single lump sum payment within 90 days
after December 31, 2009.


4.           Stock Options; Restricted Stock.


(a)           The option to purchase Four Hundred Fifty Nine Thousand Two
Hundred Fourteen (459,214) shares of the common stock of Holdings at Ten Dollars
($10.00) per share (the "Option"), that was granted to you pursuant to that
certain Option Agreement dated as of June 14, 2007 between you and Holdings (the
"Option Agreement"), shall continue to be governed by such Option Agreement, as
amended effective as of the date hereof, the terms of the Holdings 2007 Equity
Incentive Plan (the "Equity Plan") and the other agreements referenced therein.


(b)           The One Million Two Hundred Thirty Four Thousand Five Hundred
(1,234,500) shares of restricted Holdings common stock (the "Restricted Shares")
that were granted to you pursuant to that certain Restricted Stock Agreement
dated as of June 14, 2007 by and among Holdings and you (as amended, the
"Restricted Stock Agreement") shall continue to be governed by the terms of the
Restricted Stock Agreement, as further amended effective June 14, 2009, and the
other agreements referenced therein.


5.           Conditions to the Company's Obligations. Any obligation of the
Company, Holdings or any of their respective affiliates under Sections 3 and 4
hereof is conditioned upon (i) your executing this Agreement (which includes the
release of claims included in Section 13 below) and (ii) your executing the
Release and delivering it to the Company within twenty-one (21) calendar days of
the Retirement Date; provided, however, that the Severance Payment shall not
commence earlier than five (5) business days following the later of the
effective date of the Release (that is, the eighth calendar day following the
date of your signing the Release, provided you have not revoked such Release) or
the date that the Release, signed by you, is received by the Company.


6.           Tax Withholding. All payments by the Company under this
Agreement will be reduced by all taxes and other amounts that the Company is
required to withhold under applicable law and all other deductions authorized by
you.


7.           Acknowledgement of Full Payment and Status of Benefits. You
agree that the payments and benefits provided under Sections 2 and 3 of this
Agreement and described in Section 4 of this Agreement are in complete
satisfaction of any and all compensation due to you from the Company or any of
its affiliates, whether arising under the Employment Agreement or otherwise, in
connection with your employment or the termination thereof, and that, except as
expressly provided in this Agreement, nothing further is owed to you by the
Company or Holdings or any of
 

--------------------------------------------------------------------------------


 
their respective affiliates. You will not continue to earn vacation or other
paid time off after the Retirement Date and, except as expressly provided in
Sections 3(b) and 3(d) above, your participation in all employee benefit plans
and programs of the Company and its affiliates will end as of the Retirement
Date, in accordance with the terms of those plans and programs.


8.           Confidentiality, Non-Disparagement, Non-Competition and
Non-Solicitation. You agree that you will not disclose this Agreement or any of
its terms or provisions, directly or by implication, except to members of your
immediate family and to your legal and tax advisors, and then only on condition
that they agree not to further disclose this Agreement or any of its terms or
provisions to others. You hereby acknowledge, reaffirm, and agree to comply with
all of your post-employment confidentiality, non-solicitation, non-competition
and other obligations under Sections 10, 11, and 13 of the Employment Agreement
(the "Restrictive Covenants"), in accordance with the terms thereof. The
Company's obligations to provide any of the payments and benefits set forth in
this Agreement are expressly conditioned on your continued full compliance with
the Restrictive Covenants and your compliance with the covenants contained in
this Agreement, including, but not limited to, those contained in Section 10
below.


10.           Non-Disparagement. You agree that from and after the date hereof
you will not make any false, misleading or disparaging statements about, or
otherwise criticize, the Company, Holdings, or any of their respective
affiliates, directors, employees, officers, agents, products or services.


11.           Return of Documents and Other Property. In signing this
Agreement, you agree that, prior to the Retirement Date, you will return to the
Company any and all documents, materials and information related to the
business, whether present or otherwise, of the Company and its affiliates as
required by Section 12 of the Employment Agreement, and all keys and other
property of the Company and its subsidiaries and affiliates in your possession
or control. As of the Retirement Date, you agree that you will not, for any
purpose, attempt to access or use any computer or computer network or system of
the Company or any of its affiliates, including without limitation their
electronic mail systems. Further, you agree that prior to the Retirement Date
you will disclose to the Company all passwords necessary or desirable to enable
the Company to access all information which you have password-protected on its
computer network or system.


12.           Cooperation. You agree to cooperate fully with all reasonable
requests for information and participation by the Company, its agents or
attorneys in prosecuting or defending claims, suits and disputes brought on
behalf of or against the Company or its affiliates and in which you are involved
or about which you have knowledge.


13.           Release of Claims.
 

--------------------------------------------------------------------------------


 
                      (a)           In exchange for the severance pay and
benefits provided to you under this Agreement, which are contingent on your
signing this Agreement, which includes this release of claims, and to which you
would not otherwise be entitled, on your own behalf and that of your heirs,
executors, administrators, beneficiaries, representatives and assigns, and all
others connected with or claiming through you, you hereby release and forever
discharge the Company, Holdings, and their respective subsidiaries and other
affiliates and all of their respective past, present and future officers,
directors, trustees, shareholders, employees, agents, general and limited
partners, members, managers, joint venturers, representatives, successors and
assigns, and all others connected with any of them, both individually and in
their official capacities, from any and all causes of action, rights or claims
of any type or description, known or unknown., which you have had in the past,
now have or might have, through the date of your signing of this Agreement,
including, without limitation, any and all causes of action, rights or claims in
any way resulting from, arising out of or connected with your employment by the
Company or any of its subsidiaries or other affiliates, or the termination of
that employment or pursuant to any federal, state or local law, regulation or
other requirement.


(b)           Excluded from the scope of the release of claims set forth in
Section 13(a) is (i) any claim arising under terms of this Agreement after the
effective date of this Agreement, (ii) payment of any severance amounts pursuant
to Section 3 of this Agreement, any vested rights, payments, or benefits due
under any employee benefit plan sponsored or maintained by the Company or any of
its affiliates and the Company's obligations to provide you with the gross-up
payments referenced in the second paragraph of Section 6 of the Employment
Agreement, (iii) any claim arising out of the Option or the Restricted Shares,
to the extent vested and as modified as described in Section 4 above, (iv) any
right of indemnification or contribution
pursuant to the Articles of Incorporation or By-Laws of the Company or any of
its subsidiaries or other affiliates and (v) any right of indemnification or
contribution that you have pursuant to any written stockholder agreement between
you and the Company or any of its subsidiaries or other affiliates.


(c)           You also acknowledge that you have been advised by the Company and
its subsidiaries and other affiliates to seek the advice of an attorney
prior to executing this Agreement, and that you have had sufficient time to
consider this Agreement and to consult with an attorney, if you wished to do so,
or to consult with any other person of your choosing before signing, and you are
signing this Agreement voluntarily and with a full understanding of its terms.
You further acknowledge that, in signing this Agreement, you have not relied on
any promises or representations, express or implied, that are not set forth
expressly in this Agreement.


14.           Entire Agreement. This Agreement constitutes the entire agreement
between you and the Company and supersedes all prior and contemporaneous
communications, agreements and understandings, whether written or oral, with
respect to your employment, its termination and all related matters, excluding
only your rights and obligations under or with respect to the Option Agreement,
the Restricted Stock
 

--------------------------------------------------------------------------------


 
Agreement, the Stockholders Agreement (as such term is defined in the Option
Agreement), the Registration Rights Agreement (as such term is defined in the
Option Agreement), the Equity Plan and your post-employment obligations under
Sections 10, 11, 13 and 27 of the Employment Agreement and the Company's rights
and remedies under the Employment Agreement, including those other provisions of
the Employment Agreement that are necessary or desirable for the enforcement of
the aforementioned surviving provisions, all of which shall remain in full force
and effect in accordance with their terms. Nothing in this Agreement shall
discharge or otherwise affect your obligations under that certain Amended and
Restated Promissory Note dated September 24, 2008 between you and Holdings, as
amended, that certain Amended and Restated Stock Pledge Agreement dated as of
September 24, 2008 between you and Holdings, that certain Promissory Note dated
as of June 15, 2009 between you and Holdings and that certain Stock Pledge
Agreement dated as of June 15, 2009 between you and Holdings, nor the Company's
obligations under that certain Split Dollar Agreement dated August 14, 2008 and
effective August 2005, by and between the Company and Nelson R. Avery, Trustee
of the Paul E. Avery Irrevocable Trust dated February 19, 1999.


15.           Section 409A. Any taxable welfare benefits provided to you
pursuant to this Agreement (the "Applicable Benefits") shall be subject to the
following requirements in order to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"). The amount of any Applicable
Benefits provided during one taxable year shall not affect the amount of the
Applicable Benefits provided in any other taxable year, except that with respect
to any Applicable Benefits that consist of the reimbursement of expenses
referred to in Code Section 105(b), a limitation may be imposed on the amount of
such reimbursements as described in Treasury Regulations Section
1.409A-3(i)(iv)(B). To the extent that any Applicable Benefits consist of the
reimbursement of eligible expenses, such reimbursement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred. Further, no Applicable Benefits may be liquidated or
exchanged for another benefit.


16.           Miscellaneous. This Agreement may not be modified or amended, and
no breach shall be deemed to be waived, unless agreed to in writing by you and
the Company. The captions and headings in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement. This Agreement may be executed in one or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument. This Agreement shall be governed by the laws of the State
of Florida, without giving effect to the principles of comity or conflicts of
laws thereof.


[The remainder of this page has been left blank intentionally.]


 
 

--------------------------------------------------------------------------------

 


           If the terms of this Agreement are acceptable to you, please sign,
date and return it to the Company. The enclosed copy of this Agreement, which
you should also sign and date, is for your records.




Sincerely,


OSI RESTAURANT PARTNERS, LLC




By: /s/ A. William Allen, III


Name: A. William Allen, III
Title: Chief Executive Officer






Accepted and agreed:




Signature: /s/ Paul E. Avery


Date: 6-3-09




 
